18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 1 of 29




                                EXHIBIT 1
                                                                                                                 FILED
                                                                                                     DALLAS COUNTY
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 2 of                 29
                                                                                                  3/27/2017 3:58:41 PM
                                                                                                        FELICIA PITRE
                                                                                                     DISTRICT CLERK



                                    CAUSE NO. DC-16-16046

 STEVEN CYR                                    §             IN THE DISTRICT COURT
                                               §
 Plaintiffs                                    §
                                               §
 v.                                            §             192nd JUDICIAL DISTRICT
                                               §
 ANDREW HILLMAN; SEMYON                        §
 NAROSOV; MICHAEL AUSTIN:                      §
 OPTIMIZED, INC., HEALTHCARE                   §
 MARKETING, LLC; L2 SURGICAL,                  §
 LLC;                                          §
                                               §
                                               §
 Defendants.                                   §             DALLAS COUNTY, TEXAS

                       PLAINTIFF’S SECOND AMENDED PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, STEVEN CYR, Plaintiff, in the above-styled cause, and files this Second

 Amended Petition complaining of Defendants ANDREW HILLMAN; SEMYON NAROSOV;

 OPTIMIZED, INC.; HEALTHCARE MARKETING, LLC; MICHAEL AUSTIN; and L2

 SURGICAL, LLC (collectively “Defendants”) and for cause would show the Court as follows:

                                PRELIMINARY STATEMENT

         1.     Plaintiff Dr. Steven Cyr (“Plaintiff” or “Dr. Cyr”) brings no claims in this lawsuit

 related to Forest Park Medical Center Dallas. Dr. Cyr has never performed procedures at Forest

 Park Medical Center Dallas and has not referred patients to this facility. Dr. Cyr has no

 ownership interest in Forest Park Medical Center Dallas.

         2.     Andrew Hillman (“Hillman”), Semyon Narosov (“Narasov”), and Michael Austin

 (“Austin”)    (referred to in this Petition as the “Individual Defendants”) and their companies

 (“the Corporate Defendants”) engaged in a tortious activity against Dr. Cyr.           Defendants




 Plaintiff’s Second Amended Petition                                                         Page 1
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 3 of 29




 negligently drove Dr. Cyr’s business ventures into the ground through mismanagement,

 including mismanaging relationships with various hospitals.

         3.         Moreover, Defendants induced Dr. Cyr to invest with them in multiple different

 formats based on the promise that they were all partners and joint venturers, with the goal of

 creating a medical empire that they would eventually sell in a liquidity event for more than a

 billion dollars.     Defendants were also plotting to plunder the joint venture so that they could

 establish another business, Next Health, which excluded Dr. Cyr.          Dr. Cyr now brings this

 lawsuit to recover his damages resulting from the Defendants’ tortious acts.

                                   DISCOVERY CONTROL PLAN

         4.         Discovery shall be conducted under Level 3 pursuant to Rule 190.4 of the Texas

 Rules of Civil Procedure.

                                               PARTIES

         5.         Dr. Cyr is an individual, citizen and resident of San Antonio, Texas and is and

 was a citizen of the United States of America at all times relevant to this lawsuit.

         6.         Defendant OPTIMIZED, INC. is a Texas Corporation organized and existing

 under the laws of the State of Texas. It is being served via its counsel of record.

         7.         Defendant ANDREW HILLMAN (“Hillman”) is an individual, citizen and

 resident of Dallas County, Texas. He is being served through his counsel of record.

         8.         Defendant HEALTHCARE MARKETING, LLC is a Texas Limited Liability

 Company organized and existing under the laws of the State of Texas. It is being served via its

 counsel of record.

         9.         Defendant SEMYON NAROSOV (“Narosov”) is an individual, citizen and

 resident of Dallas County, Texas. He is being served through his counsel of record.




 Plaintiff’s Second Amended Petition                                                        Page 2
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 4 of 29




        10.     Defendant MICHAEL AUSTIN (“Austin”) is an individual, citizen and resident

 of Dallas County, Texas. He is being served through his counsel of record.

        11.     Defendant L2 SURGICAL, LLC is a Texas Limited Liability Company organized

 and existing under the laws of the State of Texas. It is being served via its counsel of record.

        12.     On information and belief, Plaintiff believes and hereby alleges that at all times

 mentioned herein, each of the Defendants were the agents, employees, or partners of one or more

 or all of each of the other Defendants, and acted within the scope and authority of such agency,

 employment or partnership, and with the knowledge, consent, approval, and ratification of one or

 more or all of the other Defendants.      Additionally, Hillman, Narosov and Austin aided and

 abetting each other in all of the conduct described below. Unless a particular Defendant is

 named, whenever this Petition references the acts of any Defendant or Defendants, such

 allegation shall be deemed to mean the acts of those Defendants named in the particular cause of

 action and each of them acting individually, jointly and severally. Hillman, Narosov and Austin

 committed the negligent conduct claimed herein in their capacities as officers, directors or

 principals of L2 Surgical.

                                 JURISDICTION AND VENUE

        13.     This Court has subject matter jurisdiction because Plaintiff seeks damages in

 excess of the Court’s minimum jurisdictional limits.

        14.     Plaintiff seeks monetary relief of over $20,000,000.00.

        15.     Plaintiff expressly disavows any claims are being made pursuant to federal law,

 treaties, or constitutions. Although the amount in controversy exceeds $75,000, exclusive of

 costs and interest, there is a lack of complete diversity because Plaintiff and one or more of the




 Plaintiff’s Second Amended Petition                                                          Page 3
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 5 of 29




 defendants are citizens of Texas. Any removal, or consent to removal, of this case to federal

 court would be improper.

        16.     This Court has personal jurisdiction over the defendants because one or more of

 the defendants (1) are resident citizens of the State of Texas; (2) engaged in foreseeable,

 intentional, continuous, and/or systematic contacts within Texas; and/or (3) committed a tortious

 act made the basis of this action in Texas. Thus, there is both general and specific jurisdiction,

 and exercising jurisdiction over the defendants does not offend traditional notions of fair play

 and or substantive justice.

        17.     Venue is proper in Dallas County, Texas pursuant to Tex. Civ. Prac. & Rem.

 Code §15.002(a)(1) and (2) because (1) all or a substantial part of the events or omissions giving

 rise to the claim occurred in Dallas County; and (2) one or more of Defendants are natural

 persons, and resided in Dallas County at the time this cause of action accrued and (3) one or

 more of Defendants principle places of business are in Dallas County.

                                  FACTUAL BACKGROUND

        18.     This case is about the efforts of Dr. Cyr to grow his business and build a company

 that would be good for his family, partners and patients. However, Defendants unethically and

 tortiously took advantage of Dr. Cyr’s efforts and irrevocably harmed his career and livelihood.

 A.     Dr. Cyr

         19.    Dr Cyr served his country for 14 years as an Air Force officer. He began his

 career as a flight surgeon then underwent Orthopaedic residency training and was selected for

 spine surgery fellowship training at the Mayo Clinic. Dr Cyr continued serving on active duty as

 the chief of spine surgery and spine surgery consultant to the Surgeon General for the remainder

 of his Air Force career. He was a professor of Orthopaedic and spine surgery. Dr Cyr served two




 Plaintiff’s Second Amended Petition                                                        Page 4
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 6 of 29




 tours of duty in Iraq during Operation Enduring Freedom caring for wounded combatants and

 civilian casualties. While active duty, he was awarded multiple distinctions including a

 meritorious service medal, before being honorably discharged. After serving his country, Dr Cyr

 began full-time civilian practice at The Orthopaedic & Spine Institute (“OSI”), of which he was

 the founder and president. Dr, Cyr and his wife Le Ann are actively involved in charity efforts,

 including The Cyr Family Charitable Fund. Together, Dr. Cyr and Le Ann have been responsible

 for assisting charities in raising close to $1,000,000 to assist those in need.

 B.     The Defendants

        20.     The Individual Defendants are men who have been involved in the healthcare

 industry for several years.     The Individual Defendants are not doctors, but instead form

 companies with doctors.        The Individual Defendants portray themselves as successful

 businessmen with expertise in setting up and managing businesses designed to assist physicians

 earn more income from their practices through legally vetted business investments.

        21.     On information and belief, the Individual Defendants own and operate their

 various healthcare businesses through a layer of entities they own and control and identified

 collectively in this Petition as the “Corporate Defendants.” The Corporate Defendants are

 Optimized, Inc., Healthcare Marketing, LLC and L2 Surgical, LLC. Upon information and

 belief, Hillman is the sole owner of Optimized Inc. and Narosov is the sole owner of Healthcare

 Marketing LLC.      Hillman, Narosov and Austin own L2 Surgical LLC. Hillman and Narosov

 and Austin are also owners of Next Health.        Next Health is not a party defendant. All of the

 defendants work together to enrich the Individual Defendants, Hillman, Narosov and Austin.

        22.     The Individual Defendants distribute and/or re-sell certain medical equipment,

 devices and services (the “Ancillary Products and Services”), including surgical implants




 Plaintiff’s Second Amended Petition                                                        Page 5
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 7 of 29




 (metals, and biologics), pharmacy, and toxicology. The Individual Defendants are Hillman,

 Narosov, and Austin.

        23.     The Corporate Defendants have overlapping ownership and officers. Most of the

 Corporate Defendants have the same business addresses in Dallas, Texas (either 5710 LBJ

 Freeway or 13601 Preston Road). Hillman and Narosov effectively control the Corporate

 Defendants, making themselves and/or their agents (specifically, Austin) officers and principals

 of the Corporate Defendants. Hillman and/or Narosov is an officer, director, or principal of L2,

 Optimized and Health Care Marketing LLC. Hillman and Narosov installed Austin as president

 of L2 and Optimized.       The Individual Defendants directly and indirectly derive value,

 distributions, and funds from the other Corporate Defendants and other Corporate-related entities

 that are not named Defendants at this time.

 C.     The Defendants’ Schemes.

        24.     Prior to meeting the Individual Defendants, Dr. Cyr had been performing

 surgeries at Victory Hospital (previously Innova Hospital).    Dr. Cyr had access to patients,

 connections, administrative contacts, medical knowledge and credibility that the Individual

 Defendants knew were crucial to making money selling their Ancillary Products and Services.

 The Individual Defendants saw this access, and approached Dr. Cyr about initiating a joint

 venture.

        25.     The Individual Defendants marketed the opportunity for ownership interests in

 companies offering the Ancillary Products and Services, and related companies. The Individual

 Defendants represented to Dr. Cyr that they could make money by various means, which all had

 a few things in common: the promise that Defendants would be partners with Dr. Cyr, that

 Defendants would look out for Dr. Cyr’s interests, and that investing with the Individual

 Defendants would be the best possible place for Dr. Cyr’s money. The Individual Defendants


 Plaintiff’s Second Amended Petition                                                       Page 6
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 8 of 29




 promised that this joint venture would culminate in a liquidity event generating over a billion

 dollars.

            26.   Based on these promises, Hillman and Dr. Cyr, pursuant to an oral agreement,

 formed a joint venture partnership, which Narosov and Austin eventually joined. As partners,

 Defendants assured Dr. Cyr that they would agree to share in the profits, liabilities and decision

 making equally.

            27.   Notably, the Individual Defendants promised Dr. Cyr that all aspects of the joint

 venture would be in full compliance with the law. Defendants Hillman and Narosov claimed that

 the businesses were compliant with all federal and state statutes, and they represented to that they

 had a program in place to continually ensure compliance with all federal and state statutes.

 Hillman represented to Dr. Cyr that he spent over $400,000.00 to have former federal judges and

 attorneys ensure the company’s compliance with all statutes and regulations. Hillman also

 represented to Dr Cyr that he had personally hired multiple former federal judges and US

 attorneys to work full-time in his companies to ensure compliance. Once Austin became the

 President of TSM he informed Dr. Cyr that he had assumed the responsibility for ensuring the

 compliance with all federal and state statutes.

            28.   The compliance was a vital requirement for Dr Cyr who was very focused on

 performing business within the legal parameters required by both state and federal law. This

 point was emphasized by Dr. Cyr, who had regularly consulted a healthcare attorney, to ensure

 he was compliant in all aspects of healthcare since 2008. Additionally, Dr. Cyr and other

 physicians were assured that the companies in which Dr. Cyr and other physicians invested were

 set up in a way to avoid federal health beneficiary program business thus, ensuring compliance

 with Federal Stark regulations. The Individual Defendants assured Dr. Cyr that this arrangement

 was fully compliant with the law and that fact was signed off on by “all the attorneys.”


 Plaintiff’s Second Amended Petition                                                          Page 7
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 9 of 29




 Additionally, the Corporate Defendants’ legal counsel advised and represented to Dr. Cyr that all

 businesses were being formed and in compliance with both federal and state statutes. This was a

 part of Defendants’ efforts to assure Dr. Cyr that they were taking care of his business interests.

 To that end, the Individual Defendants specifically informed Dr. Cyr that they would look out for

 his interests and protect those business interests in all aspects of the joint venture. There were

 numerous facets of this joint venture.

        i.      Investing In Victory Hospital.

        29.     A crucial aspect of the joint venture was getting Dr. Cyr to invest time, resources

 and sweat equity into building Victory Hospital. Andrew Hillman represented to Dr. Cyr that he,

 Narosov and Austin, had the business expertise and experience in the medical industry in which

 they built physician businesses into multi-million dollar businesses. Dr .Cyr was specifically

 told Austin was solely responsible for a liquidity event in which he made $150 million dollars by

 selling Medical Edge for a 15 multiple of the company’s EBITDA.        Hillman claimed that a sale

 of Victory Hospital could be even greater.

        30.     Hillman represented to Dr. Cyr that he wanted to go into business with him to

 grow Dr. Cyr’s medical practice and Victory Hospital in a similar manner. Hillman spent

 considerable time convincing Dr. Cyr to invest in Victory and assured Dr Cyr the Victory

 franchise, with his assistance as a part owner at each facility and his recruitment of other

 physicians would ensure the system’s success. He explained it would also become a $100

 million dollar franchise with an enormous liquidity event that would be a good investment for

 Dr. Cyr and his family.

        31.     The Individual Defendants represented to Dr. Cyr that the Partners would assist in

 the syndication and building of the Victory Hospital brand. They encouraged Dr. Cyr to recruit

 other surgeons to use their Ancillary Products. At all times they assured Dr. Cyr that the venture


 Plaintiff’s Second Amended Petition                                                         Page 8
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 10 of 29




 was progressing successfully and they continued to implore Dr. Cyr to keep expanding his

 operation.

        32.     Based on these promises, Hillman convinced Dr. Cyr to invest $1.7 million

 dollars in Victory. Dr. Cyr devoted incredible resources to building Victory Hospital. Dr. Cyr

 hired multiple doctors and staff to perform the medical work and staffing that Defendants

 represented would be necessary.       Dr. Cyr also purchased and leased expensive medical

 equipment and moved his business into a larger office at the urging of the Individual Defendants,

 who secretly just wanted Dr. Cyr to continue to build surgical volume for their own profit. The

 Individual Defendants also induced Dr. Cyr to add these doctors and staff, and purchase this

 equipment, in order to build surgical volume for the same reasons.

        33.     Moreover, at the urging of the Individual Defendants, Dr. Cyr also agreed to a

 joint marketing campaign to promote Victory Hospital to further try and expand the surgical

 volume. Again, the Individual Defendants represented that greatly increasing the marketing

 was necessary, not aggressive, and that the investments in Victory Hospital were ensured of

 success given their experience.

        34.     However, the representations made by the Individual Defendants were untrue,

 Victory fell apart as a direct result of mismanaged relationships and negligence. Defendants

 were responsible for maintaining compliance for the entities that did business with Victory

 Hospital. The Defendants’ conduct was negligent.

        35.     Dr. Cyr lost his 1,700,000 investment in Victory. Additionally, Dr. Cyr had

 $860,000 in his Victory capital account that was also lost when Victory filed bankruptcy.

 Additionally, Victory’s debtors pursued Dr. Cyr for the marketing debt that Victory could not

 pay.   Dr. Cyr was also exposed to liability because the Individual Defendants’ false




 Plaintiff’s Second Amended Petition                                                       Page 9
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 11 of 29




 representations caused Dr. Cyr to hire doctors and medical equipment that proved unnecessary.

 Dr. Cyr was also unable to pay the lease for his business.

        36.     Dr. Cyr was also damaged by the Victory bankruptcy through exposure to

 unknown and unwarranted risks caused by the Individual Defendants, resulting in further

 potential damages and legal fees defending himself.

        ii.     The Toxicology Clinics.

        37.     Another part of this joint venture was the Individual Defendants efforts to

 convince Dr. Cyr to invest in toxicology clinics. The Individual Defendants promised Dr. Cyr

 that his investment would yield millions in profits for investing with them, claiming that these

 types of businesses would definitely generate huge profits and distributions and/or will

 eventually be sold in a liquidity event.    The Individual Defendants promised Dr. Cyr that no

 more than 40% of the owners of these toxicology clinics (and all the other businesses in the joint

 venture) would be owned by doctors like Dr. Cyr, while the Individual Defendants--or another of

 the Corporate Defendants under their control--would own, at a minimum, the 60% majority of

 each of the companies. Defendants assured Dr. Cyr that this setup was to assure compliance

 with the law. Defendants also assured Dr. Cyr that compliance with the law meant that Dr. Cyr

 could not participate in any control or management of these toxicology clinics.       Instead, the

 Individual Defendants would maintain control of the companies investing in the toxicology

 clinics, and exclusively manage the companies. The Individual Defendants continually promised

 that they were looking out for the best interests of Dr. Cyr.

        38.     Doctors like Dr. Cyr would be induced to invest in these toxicology clinics with

 the promise that the Individual Defendants that these businesses would be highly successful and

 produce guaranteed income streams. The Individual Defendants assured Dr. Cyr that the market




 Plaintiff’s Second Amended Petition                                                      Page 10
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 12 of 29




 for these clinics was strong, that the Individual Defendants were fully familiar with this industry,

 and that the clinics were guaranteed to produce huge income streams.

        39.     Based on these promises, Dr. Cyr invested in toxicology clinics. Additionally,

 Dr. Cyr and his wife Le Ann worked vigorously to ensure these clinics were profitable by

 establishing connections with doctors in the local medical community.           As the toxicology

 business began to be profitable, Dr. Cyr believed that his hard work and investments were about

 to provide returns.

        40.     However, the Individual Defendants were establishing other toxicology

 businesses that they would use to reduce and dilute Dr. Cyr’s ownership interests. Once Dr. Cyr

 had invested and given the Individual Defendants money, the Individual Defendants began to

 reduce his share in the toxicology clinics by using these competing businesses.     The Individual

 Defendants would also shift high overhead expenses into the original toxicology clinic

 investment.   This effectively destroyed the original toxicology clinic investment and bolstered

 the revenues and profitability of the new competing clinic.

        41.     The Individual Defendants then promised that the new competing clinic had better

 revenues than the original investment. Doctors like Dr. Cyr would be informed that the former

 toxicology clinic (and all its assets and revenues) would be merging with a new, allegedly more

 successful, clinic. The original toxicology lab would be shut down. Because of this “merger”

 the doctors (including Dr. Cyr’s) ownership interest in the new clinic would only be a fraction of

 the ownership interest in the initial toxicology clinic.      Of course, there was no alternative,

 because the original toxicology clinic would be liquidated and run into the ground.

        42.     This reduction effectively cut Dr. Cyr’s ownership interest in toxicology clinic

 investments reducing his investment capital and his right to distributions. For example, Dr.




 Plaintiff’s Second Amended Petition                                                        Page 11
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 13 of 29




 Cyr’s ownership interest one of the toxicology clinics was 20%, but was reduced to 10% when it

 “merged” with another toxicology clinic. Eventually, this new toxicology clinic was shut down

 after its successful revenue streams were funneled to another entity. Dr. Cyr’s ownership interest

 in another toxicology clinic was 4%, but was reduced to approximately 1% in a second

 toxicology clinic. Eventually the new toxicology clinic was shut down after its successful

 revenue streams were funneled to another entity.         The destruction of these benefits ruined

 relationships Dr. Cyr and his business had established in the local medical community.

        43.     The Individual Defendants also negligently destroyed a relationship with a large

 insurance company. When this insurance company refused to allow its patients to receive

 insurance benefits at one of the toxicology clinics, the business dried up.

        iii. Investing in Vertelogic and TSM

        44.     TSM licensed and distributed surgical and medical instruments, equipment, and

 implants such as spinal implants to be used in doctors’ surgeries. Vertelogic was formed by

 TSM to handle the administrative, sales, distribution and marketing of TSM’s products for Dr

 Cyr. Initially, Dr. Cyr invested in and owned 40% of Vertelogic. At all times, Dr. Cyr had no

 involvement in the management operations of TSM or Vertelogic.

        45.     The Individual Defendants wanted Dr. Cyr to invest in TSM, claiming that it

 would be a crucial part of their joint venture intended to sell or consign surgical products to

 hospitals and ambulatory surgical centers. The Individual Defendants represented that this joint

 venture between managerial experience and physician excellence would create quality products

 that can ultimately improve patient care due to efficient synergies. The Individual Defendants

 represented to Cyr that they had invested substantial amounts into carefully crafting a business

 plan for TSM to ensure compliance with federal statutes. They also represented to Dr. Cyr that




 Plaintiff’s Second Amended Petition                                                       Page 12
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 14 of 29




 any business opportunities, partnerships or entities formed would be a part of and in furtherance

 of the TSM joint venture.

        46.     Hillman told Dr. Cyr that together, with the other Individual Defendants, they

 would build and add on to TSM to make the joint venture into a multi-million-dollar healthcare

 enterprise. Hillman assured Dr. Cyr that TSM was the best place for Dr. Cyr to be a General

 Partner because TSM would be the final multi-million-dollar entity they would sell at a multiple

 of the EBITDA. He described a potential liquidity event of five to fifteen times the EBITDA

 which he explained could easily be worth $1 billion dollars.

        47.     Hillman assured Dr. Cyr that TSM’s revenue would triple and it “would be a big

 deal for their families,” especially because they had purchased a revolutionary product called

 Osteocrete. Hillman represented that the enterprise owned Osteocrete, “It is our company,” and

 that TSM had the exclusive distribution rights in over 15 states of half the population.

 Hillman’s representations were designed to induce Dr. Cyr to put his faith in the Individual

 Defendants and their representations that TSM would be part of the financial empire they were

 building together.

        48.     Based on Dr. Cyr’s reasonable and material reliance on the Individual

 Defendants’ representations regarding TSM, The Individual Defendants induced Dr.Cyr to trade

 15% of his interest in Vertelogic plus invest another $500,000 for a 20% interest in TSM.

        49.     Dr. Cyr focused on providing outstanding patient care though TSM, while

 Defendants allegedly focused on growing the business side of TSM joint venture. Dr. Cyr

 headed TSM’s medical research and development. Austin was brought in as the President and

 CEO and he, along with Hillman and Narosov were to run the business side of TSM. Part of the

 business plan sold to Cyr was for Hillman to acquire intellectual property and to ultimately

 design Cyr’s implants, and Hillman led Dr. Cyr to believe he was doing so.             However,


 Plaintiff’s Second Amended Petition                                                         Page 13
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 15 of 29




 Hillman, Narosov and Austin neglected TSM and instead, contrary to their promises, focused

 on forming another enterprise, NextHealth, behind Dr. Cyr’s back which excluded Dr. Cyr

 altogether.

        50.     NextHealth was the actual company Defendants intended to grow into an

 enterprise, not TSM as was represented and promised to Dr. Cyr. All of the Defendants that

 were owners of TSM became owners of NextHealth—except for Dr. Cyr. Austin, Narosov, and

 Hillman owned over 75% of NextHealth and shared stock with the rest of the Individual

 Defendants.

        51.     The Individual Defendants were planning to push Dr. Cyr out after they had used

 him and TSM to build NextHealth. The Individual Defendants did not tell Cyr that NextHealth

 was the new face of enterprise. Rather, they claimed it was simply a management entity for

 other businesses. The Individual Defendants represented to the bitter end their enterprise with

 Dr. Cyr was still the vision and Dr. Cyr kept working for that vision.

        52.     NextHealth slowly started to market and brand NextHealth as the face of their

 enterprise (excluding Dr. Cyr), the way the Individual Defendants promised to brand TSM but

 never did. Defendants also used TSM’s revenues produced by the hard work of Cyr and

 funneled those revenues to NextHealth.     TSM’s overhead began expanding but TSM’s gross

 revenue was not. TSM was used to secretly pay the overhead expenses and legal fees of

 NextHealth and other entities controlled by the Individual Defendants. The overhead of all of

 the Defendant’s other entities, the executive salaries, and legal expenses, as well as multiple

 entities owned by the Defendants, who provided no additional services to TSM, were being

 paid by TSM in an effort to leech money out of Dr Cyr’s hands. This was a way for Individual

 Defendants to use the money Dr. Cyr was generating for TSM, funnel it to NextHealth

 Enterprise and other companies owned by the Individual Defendants, and make those


 Plaintiff’s Second Amended Petition                                                     Page 14
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 16 of 29




 companies look like the future million-dollar enterprise, all at the expense of TSM and their

 joint enterprise with Dr. Cyr.

        53.     When Dr Cyr inquired about the company, he was assured the Defendants were

 “growing the company” for the eventual liquidity event that would generate millions.

 However, the Individual Defendants and other NextHealth owners were getting paid

 distributions from money generated by TSM. Of course, this excluded Dr. Cyr because he did

 not have an ownership interest in NextHealth—this despite the fact that 40% to 60% of TSM’s

 revenues were generated by surgical implants used in Dr Cyr’s surgeries.

        54.     Dr. Cyr should have been part of a growing company as promised. TSM would

 have been highly profitable had it not been for the funds siphoned to NextHealth and other

 companies owned by the Individual Defendants. The Individual Defendants hid from Dr. Cyr

 that TSM’s expenses included large bonuses, lofty expenses, and private plane trips throughout

 the country and overseas for the Individual Defendants. They also hid that the Individual

 Defendants were receiving inflated salaries from TSM and other personal expenses that were

 used for NextHealth’s operations, rather than TSM.

        55.     TSM stayed afloat for a while because of Dr. Cyr’s hard work and practice as a

 surgeon. Dr. Cyr brought in 40-60% of TSM’s revenue and around 80% of Victory Hospital’s

 revenue. All along, Hillman assured Dr. Cyr that TSM was doing well and that the company

 they envisioned was growing. Dr. Cyr was also assured that TSM’s high expenses and low

 profits were normal because of the huge growth TSM was achieving. Hillman repeatedly

 assured Cyr that TSM was still the company they would grow into a “100 million-dollar to 1

 billion dollar company,” and it was normal for TSM to have large expenses. However, Dr. Cyr

 was purposefully being kept in the dark. Dr. Cyr was left out of all business meetings,

 executive decisions, summaries, and hiring/firing decisions. Dr Cyr had no voting rights, was


 Plaintiff’s Second Amended Petition                                                    Page 15
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 17 of 29




 not apprised of ANY decision-making, and was repeatedly ignored when Cyr asked for monthly

 accounting from TSM.         This was all part of the Individual Defendants’ plan to hide

 NextHealth and their failures from Dr. Cyr and hope that by convincing him to over-extend his

 practice, he could make up for their shortcomings with a heavy surgical volume, all while

 excluding him from the real investment in NextHealth.

        56.     Dr Cyr continued to believe Hillman, Narosov, and Austin were working

 towards the future growth and success of TSM.           Cyr was repeatedly assured they were

 “business experts” who “knew what they were doing” and one day everyone would benefit. Dr

 Cyr trusted that Hillman, Narosov, and Austin were compliant, honest, loyal, and forthright.

 Accordingly, he continued to heavily invest his time, money and resources in the joint venture.

        57.     Shortly thereafter, the Individual Defendants closed Vertelogic without warning,

 fired all the surgical representatives in San Antonio, and told Cyr that both Vertelogic and TSM

 were worth nothing. It was also discovered that the “revolutionary product”, Osteocrete, that the

 Individual Defendants claimed was added to the company’s portfolio was, in fact, owned by

 Next Health, a company jointly owned by the Defendants excluding Cyr, and not TSM.

        58.     Clearly TSM was not the best place for Dr. Cyr because, contrary to the

 Individual Defendants’ representations, they were focused on building Next Health, not TSM.

 TSM was merely the vessel the Individual Defendants used to isolate Dr. Cyr form from the

 Individual Defendants’ decision-making, profits, and future financial growth. Defendants were

 lying all along and Dr. Cyr’s $500,000, along with the 15% he gave up in Vertelogic stock were

 rendered worthless by the Individual Defendants’ tortious acts.

        59.     When Defendants alleged that TSM was the best place for Cyr to be a

 General Partner, this was a lie. In reality, it was actually the best for Defendants to keep

 him isolated, allowing the Defendants to use him to generate revenue and pay him nothing.


 Plaintiff’s Second Amended Petition                                                       Page 16
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 18 of 29




 The plan was for NextHealth to bleed Dr. Cyr and TSM dry. The lesson was clear: “Thanks

 Dr. Cyr for building NextHealth for us, see you later, we are going to continue to build

 NextHealth now and then sell it instead of TSM. By the way, the companies you invested all

 your time and family’s money in is worth nothing.”

 D.      The Fallout and Dr. Cyr’s Damages

         60.       Dr. Cyr and his personal company, OSI, was suffering through all of this. In the

 first full year of business, an accrual accounting mistake by Defendants caused Dr. Cyr to make

 a $1.5 million overpayment on taxes. Dr. Cyr had to take out a $750,000 promissory note to

 cover OSI expenses when Victory fell apart, of which approximately $350,000 is still owed.

         61.       Once defendants had bled Dr. Cyr, OSI was all that Dr. Cyr had left and it

 continued to suffer. Victory debtors pursued OSI for marketing debt that Victory built and then

 was dropped on OSI after Victory crashed. In addition, because Defendants had induced Dr.

 Cyr to overextend his company based on the false representations that they were building up

 TSM and Victory, Dr. Cyr suffered tremendous losses. These included costs associated with

 hiring excess doctors and staff, in addition to overextending on leases for equipment and space.

         62.       Dr. Cyr and his family continue to suffer. Thus far, they have paid over hundreds

 of thousands of dollars in attorney’s fees for lawsuits filed against them as a result of being

 forced to vacate their lease and are still at risk of owing millions. Defendants are responsible for

 fully indemnifying Dr. Cyr for each and every lawsuit and liability exposed to Dr. Cyr. OSI,

 Dr. Cyr, and his family’s reputation in the community, has suffered. They have been put

 through the ringer and lied to by defendants in every way possible. This financial disaster has

 even led the Cyrs to cash out their 401k plans and even college savings plans they created for

 their children.

         63.       Dr. Cyr also lost more than $3,000,000 invested in TSM and Victory.


 Plaintiff’s Second Amended Petition                                                         Page 17
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 19 of 29




         64.     Dr. Cyr has also lost all the money and sweat equity he invested in the

 toxicology clinics. The amount of his damages for this exceeds $1,000,000.

         65.     Dr Cyr was informed by TSM and NextHealth’s CFO that the abrupt closure of

 Vertelogic and the San Antonio market was purely the result of lack of profitability, when in

 fact; it was the most profitable branch of the TSM Enterprise. Shortly after Vertelogic was

 shutdown, Dr. Cyr discovered for the first time that Defendants were diverting profits of TSM

 and Vertelogic to their other companies.

         66.     Additional internal records show that Defendants performed services and

 committed acts that have wrongfully exposed Dr. Cyr to liability.

         67.     Dr. Cyr’s total damages are expected to exceed $20,000,000, exclusive of

 attorneys’ fees.

                                      CAUSES OF ACTION

     COUNT 1: FRAUD, FRAUD BY OMMISSION, FRAUD BY CONCEALMENT,
      FRAUD BY MISREPRESENTATION, AND FRAUD IN THE INDUCEMENT

         68.     Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

 forth fully herein.

         69.     Defendants fraudulently informed Dr. Cyr that TSM and Victory Hospital were

 part of a joint venture by which they were create successful businesses that would be sold in a

 liquidity event.      Rather, these businesses were merely used to keep Dr. Cyr in the dark.

 Defendants fraudulently informed Dr. Cyr that he should create large surgical volume and work

 endless hours to benefit the joint venture. Defendants fraudulently failed to disclose to Dr. Cyr

 that Defendants set up NextHealth and other companies as joint venture partnerships and

 diverted profits and resources from TSM. Defendants represented to Dr. Cyr that Dr. Cyr’s

 ownership interests in any future business developed were protected through Dr. Cyr’s



 Plaintiff’s Second Amended Petition                                                       Page 18
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 20 of 29




 ownership interests in TSM and Vertelogic. Defendants also informed Dr. Cyr he would be

 treated as a true partner in the toxicology clinics. Defendants failed to disclose to Dr. Cyr that

 they would establish competing toxicology clinics that would compete, and would eventually

 be used to dilute his shares. Defendants failed to disclose that Dr. Cyr would be diluted from

 these toxicology clinics and eventually shut out unless he referred patients. Defendants failed

 to disclose that they would use other toxicology clinics to divert revenue streams away from the

 toxicology clinics that Dr. Cyr invested in. Defendants further failed to disclose that they

 would negligently bill and/or overbill services to the toxicology clinics and Victory Hospital.

        70.        Defendants further made material misrepresentations to Dr. Cyr, stating that

 they would build and develop TSM and any future business ventures would be part of TSM.

 Defendants’ made multiple representations to Dr. Cyr that Defendants’ conduct, actions,

 business dealings, marketing efforts, and development of TSM were a joint effort to develop

 and grow TSM and the other related entities in the joint venture.

        71.     Additionally, Defendants’ falsely represented to Dr. Cyr in the following, but not

 limited to, ways:

    •   Trading 15% of Dr. Cyr’s interest in Vertelogic plus an additional $500,000 for 20%

        interest in TSM was the best position for Dr. Cyr as a general partner and would be

        critical to establishing a future liquidity event.

    •   Representing that they were focused on building TSM as a critical piece of the joint

        venture.

    •   Representing that TSM and Vertelogic were being operated in full compliance with all

        federal and state statutes and had a compliance program in place to ensure that TSM and

        Vertelogic were properly formed, managed, and operated.




 Plaintiff’s Second Amended Petition                                                        Page 19
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 21 of 29




    •   Representing that TSM would triple the revenue of Vertelogic and it would be a big deal

        for their families

    •   Representing that TSM was the company the partners would grow together into a billion

        dollar company.

    •   Representing that Defendants were properly handling and managing the business side of

        TSM in the best interest of the joint venture and Dr. Cyr.

    •   Representing that the the company the partners were growing would include Victory,

        OSI, TSM and Vertelogic.

    •   Assuring Dr. Cyr that TSM acquired a new product that would triple its revenue, and

        upon investigation, it turns out that NextHealth purchased the new product.

    •   Representing that Dr. Cyr would be included in communications, meetings and

        executive decisions.

    •   Representing that Hillman was trying to acquire intellectual property for the benefit of

        TSM, Dr. Cyr, OSI and Vertelogic when he was really off forming NextHealth with the

        defendants.

    •   Representing that Dr. Cyr would be included in the communications between the

        executives of TSM and Victory.

        72.     Defendants’ representations and failure to disclose material facts were material

 misrepresentations. Defendants made these representations when they knew or should have

 known that they were false and/or asserted them without knowledge of their truth. Defendants

 intended for Dr. Cyr to rely and act upon these omissions and representations and Dr. Cyr

 reasonably and justifiably relied on these representations as described above. As a result of Dr.




 Plaintiff’s Second Amended Petition                                                       Page 20
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 22 of 29




 Cyr’s reliance upon Defendants’ omissions and misrepresentations, Dr. Cyr suffered monetary

 damages for which he now sues.

                              COUNT 2: BREACH OF FIDUCIARY DUTIES

         73.       Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

 forth fully herein.

         74.       The Defendants owed fiduciary duties to Dr. Cyr. The Defendants breached the

 following fiduciary duties owed to Plaintiff:

               •   the duty of loyalty and utmost good faith;

               •   the duty of candor;

               •   the duty to act with integrity of the strictest kind;

               •   the duty of fair, honest dealing;

               •   the duty of full disclosure;

               •   the duty of good faith, fair dealing, loyalty, and fidelity;

               •   the duty of full disclosure on all matters affecting Plaintiffs; and,

               •   the duty of utmost good faith, fairness, and honesty in dealing with Plaintiffs.

         75.       The breaches of fiduciary duty by Defendants, as set forth in the factual

 allegations above, resulted in injuries to Plaintiff.

                          COUNT 3: CONVERSION AND CIVIL THEFT

         76.       Plaintiff incorporates each of the foregoing paragraphs by reference as if fully

 set forth herein verbatim.

         77.       Dr. Cyr was entitled to distributions as a result of his ownership interest in TSM

 and Vertelogic.       The Defendants did not properly make distributions to Dr. Cyr for his




 Plaintiff’s Second Amended Petition                                                            Page 21
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 23 of 29




 ownership interests. The Defendants wrongfully exercised dominion and control over the

 property.

        78.     Dr. Cyr has suffered injury as a result of Defendants’ conduct for which Dr. Cyr

 now bring this suit. Dr. Cyr seeks recovery of his actual and consequential damages, costs,

 interest, and exemplary damages.

        79.     Further, the Defendants intentionally and willfully stole Dr. Cyr’s money. This

 property is the sole and exclusive property of Dr. Cyr. Dr. Cyr has an exclusive right to

 possession and distribution of such property, which is valuable to Dr. Cyr and vital to Dr. Cyr’s

 continued business operations. Dr. Cyr never consented to the stealing of his money. The

 Defendants have been in knowing and unauthorized possession and control of such property.

        80.     Since that time, at the latest, Defendants may have been obtaining unjust and

 substantial benefit from the Dr. Cyr’s property to third parties without the Dr. Cyr’s consent

 and without paying Dr. Cyr for the value of such property.            The Defendants’ improper

 assumption and exercise of dominion and control over Dr. Cyr’s property has and will continue

 to interfere with and diminish the Dr. Cyr’s rights in that property. Allowing    Defendants    to

 retain the benefits received as a result of their wrongful acts would unjustly benefit Defendants

 at Dr. Cyr’s expense.

        81.     As a direct and proximate result of Defendants’ actions, Dr. Cyr has lost, and

 will continue to lose, profits from potential purchasers of Dr. Cyr’s services in an amount to be

 determined at trial. The Defendants’ wrongful conduct was a substantial factor in causing this

 harm. Dr. Cyr is entitled to an award of the value of the property taken, with interest, and other

 damages in an amount to be proven at trial. In addition, or in the alternative, Dr. Cyr is entitled

 to damages and repossession of the converted property. In addition, or in the alternative, Dr.




 Plaintiff’s Second Amended Petition                                                         Page 22
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 24 of 29




 Cyr is entitled to restitution of the Defendants’ ill-gotten gains. Dr. Cyr will seek his election of

 remedies at trial.

                                COUNT 4: QUANTUM MERUIT

         82.     Plaintiff incorporates each of the foregoing paragraphs by reference as if fully

 set forth herein verbatim.

         83.     Pleading in the alternative, Defendants are liable in quantum meruit to Dr. Cyr

 for the customary and reasonable value of service provided by Dr. Cyr for his efforts in

 enhancing the value of TSM.        Dr. Cyr spent years researching and developing products,

 developing marketing and business strategies for the TSM business and performed a valuable

 service to the Defendants, and Defendants as such, accepted such services under circumstances

 which give notice that Dr. Cyr should be paid for as long as Defendants are benefiting from

 such services. Dr. Cyr therefore sues in the alternative for the reasonable value of the services

 provided to Defendants.

                                COUNT 5: CIVIL CONSPIRACY

         84.     Plaintiff incorporates each of the foregoing paragraphs by reference as if fully

 set forth herein verbatim. The Defendants have engaged in a conspiracy to convert Dr. Cyr’s

 monies. The Defendants had a meeting of the minds to steal the Dr. Cyr’s money as set forth

 above by .inducing him to invest time, money and sweat equity into various businesses with the

 intent to eventually dilute or divest his interests. The Defendants committed an unlawful, overt

 act to further their object or course of action. Dr. Cyr has suffered injury as a proximate result

 of the wrongful acts, for which Dr. Cyr now brings this suit, seeking recovery of its actual

 damages and exemplary damages.         Further, the Defendants willfully, intentionally, and

 knowingly agreed and conspired with each other to engage in the alleged wrongful conduct.

         85.     As a direct and proximate result of the acts in furtherance of the conspiracy, Dr.


 Plaintiff’s Second Amended Petition                                                          Page 23
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 25 of 29




 Cyr has suffered injury, damage, loss, and harm. The Defendants’ intentional agreement to

 commit, and commission of, these wrongful acts was willful, malicious, oppressive, and in

 conscious disregard of Dr. Cyr’s rights, and Dr. Cyr is therefore entitled to an award of punitive

 damages to punish their wrongful conduct and deter future wrongful conduct.

                              COUNT 6: UNJUST ENRICHMENT

        86.       Plaintiff incorporates each of the foregoing paragraphs by reference as if fully

 set forth herein verbatim.

        87.       The Defendants obtained funds and profits from Dr. Cyr by fraud and the taking

 of undue advantage of Dr. Cyr in the manners set forth above. The Defendants unjustly

 received benefits at the expense of Dr. Cyr through their wrongful conduct, including

 Defendants’ interference with the Dr. Cyr’s business relationships and other unfair business

 practices.

        88.       The Defendants continue to unjustly retain these benefits at the expense of Dr.

 Cyr. Dr. Cyr is entitled to full restitution of all amounts in which Defendants have been unjustly

 enriched at the Dr. Cyr’s expense. Said actions of the Defendants give rise to a cause of action

 on behalf of Dr. Cyr under the equitable remedy of unjust enrichment, which cause of action is

 hereby stated.

                              COUNT 7: AIDING AND ABETTING

        89.       Plaintiff incorporates each of the foregoing paragraphs by reference as if fully

 set forth herein verbatim. In the alternative, if the same if necessary, Defendants assisted,

 encouraged, advised, participated and/or instigated Defendant Hillman to breach his fiduciary duty

 and other tortious acts with respect to Dr. Cyr. Defendants are joint and severally liable as a result

 of aiding and abetting.




 Plaintiff’s Second Amended Petition                                                           Page 24
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 26 of 29




         90.     Defendant conduct of fraud and breach of fiduciary duty are primarily tortious acts.

 Defendants provided substantial assistance to Hillman in accomplishing the tortious conducts.

 Therefore, Defendants’ own conduct separate from the conduct of Hillman was a breach of duty to

 Dr. Cyr. Defendants’ participation was a substantial factor in causing the tort.

               COUNT 8: VIOLATIONS OF TEXAS THEFT LIABILITY ACT

         91.     Dr. Cyr incorporates each of the foregoing paragraphs by reference as if fully set

 forth herein verbatim.

         92.     Dr. Cyr had a possessory right to the fair market value of the compensation he

 earned through his performance according to agreements. The unlawful taking was made with

 the intent to deprive Dr. Cyr of his property. Dr. Cyr has sustained damages as a result of the

 theft for which he now brings this suit seeking actual and consequential damages, interest,

 costs, and exemplary damages as well as statutory damages.

                   COUNT 9: NEGLIGENCE AND GROSS NEGLIGENCE

         93.     Plaintiff re-alleges each and every one of the foregoing paragraphs as though set

 forth fully herein.

         94.     The Defendants owed and still owe duties to Dr. Cyr. The Defendants breached

 these duties which proximately caused damages to Dr. Cyr. As a proximate result of the

 Defendants’ negligence Dr. Cyr has been damaged.

                                            DAMAGES

         95.     The actual amount of damages sought by Dr. Cyr are within the jurisdictional

 limits of this Court, including any punitive damages inclusive of reasonable attorney’s fees, or

 as may be awarded by the jury in its deliberation after the hearing of evidence in this case.

         96.     Dr. Cyr is also entitled to damages against Defendants for disgorgement of all

 profits as a result of the breach of fiduciary duties and conspiracy.


 Plaintiff’s Second Amended Petition                                                         Page 25
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 27 of 29




         97.     Dr. Cyr is entitled to a full accounting.

         98.     Dr. Cyr is entitled to attorney fees.

                                      CONSTRUCTIVE TRUST

         99.     Dr. Cyr is entitled to distribution of funds wrongfully held by one or more of the

 Defendants. Dr. Cyr has no adequate remedy at law to compensate him for not being provided

 with stock and/or other ownership interest in the Defendants entities, including NextHealth. The

 precise extent of the value of such interest necessarily depends on future events that are not yet

 ascertainable. Dr. Cyr is entitled to money in possession of one or more of the Defendants and, as

 that money belongs to Dr. Cyr, a tracing of that money to particular funds or property in one or

 more of the Defendants possession, and which funds arouse from Dr. Cyr’s interest in partnership

 with Defendants. Dr. Cyr is therefore entitled to an order barring Defendants from disbursing the

 disputed funds, interest, stock, and profits and requiring Defendants to hold those funds, interest,

 stock, and profits in trust for Dr. Cyr’s benefit.

                                          ATTORNEY FEES

         100.    Dr. Cyr is compelled to employ the services of the attorneys at Fee, Smith, Sharp,

 and Vitullo to file this action and thus seeks recovery of all damages, relief, and attorney fees and

 costs expended. Pursuant to TEX. CIV. PRAC. & REM. CODE § 37.009 and § 38.001 et seq., Dr. Cyr

 seeks to recover the reasonable amount of attorneys’ fees incurred by reason of the Defendants’

 conduct

                                    CONDITIONS PRECEDENT

         101.    All conditions precedent to Dr. Cyr’s right of recovery have been performed,

 have occurred or have been waived.

                                           JURY DEMAND

         102.    Plaintiff hereby demands a jury trial for all issues so triable.


 Plaintiff’s Second Amended Petition                                                          Page 26
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 28 of 29




                                     PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Dr. Cyr respectfully requests this Court

 to assume jurisdiction of this cause and that:

         Defendants be cited to appear and answer Dr. Cyr’s complaints and that upon final trial,

 Dr. Cyr have and recover his damages as alleged herein, plus punitive damages inclusive of

 attorney’s fees, attorney’s fees as a separate recovery, pre-judgment interest, post-judgment

 interest, special damages, consequential damages, lost profits, lost investment income, costs, that a

 constructive trust be imposed as requested and that Dr. Cyr have and recover such other and

 further relief at law or in equity, general or special, to which Dr. Cyr may show himself justly

 entitled.

                                                  Respectfully submitted,

                                                  FEE, SMITH, SHARP & VITULLO, L.L.P


                                                  ____________________________________
                                                  Anthony L. Vitullo
                                                  State Bar No. 20595500
                                                  Jon Azano
                                                  State Bar No. 24031835
                                                  Three Galleria Tower
                                                  13155 Noel Road, Suite 1000
                                                  Dallas, Texas 75240
                                                  (972) 934-9100 Telephone
                                                  (972) 934-9200 Facsmile
                                                  lvitullo@feesmith.com
                                                  jazano@feesmith.com

                                                  ATTORNEYS FOR PLAINTIFF




 Plaintiff’s Second Amended Petition                                                          Page 27
18-50102-cag Doc#176-1 Filed 01/28/19 Entered 01/28/19 08:58:34 Exhibit 1 Pg 29 of 29




                                CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above and foregoing document has
 been served on all counsel of record on March 27, 2017, in accordance with the Texas Rules of
 Civil Procedure to:

 Lynette S. Byrd
 Haroon Hashmi
 The Oberheiden Law Group, PLLC
 5728 LBJ Freeway, Suite 250
 Dallas, TX 75240
 (972) 559-3365 Facsimile
 lsb@federal-lawyer.com
 hfh@federal-lawyer.com
 Attorneys for Defendants



                                            __________________________________
                                            Jon D. Azano




 Plaintiff’s Second Amended Petition                                                    Page 28
